                                                       ... r==========:::;,
     Case 1:10-cr-00431-CM Document 656 Filed 04/22/21 Page 1 of 6
                                                     USDCSDNY
                                                     OOCUMENT
                                                             ELECTRONICALLY FILBD


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       I[
                                                       '1
                                                            l'l,   1...   t- \ .
                                                                             \
                                                                                            - Ie_\·
                                                                                   (C.Cd'-S ,O
 -----------------------------------x                                       ~
UNITED STATES OF AMERICA,                   / ' \ \ _ ("\Ot\c,A
                                               \ ~\<   \)f \J \ £"\)_.        ). _,
                   Plaintiff,
                                                   ~              14 !i~ _l~~ 11-{f;,l_
            -against-                              No. 10 Cr. 431 (CM)

RODNEY JOHNSON,

                   Defendant.
-------------------·- - - -     ·-------------x
   DEFENDANT'S MOTION TO RECONSIDER THE APRIL 1, 2021
   ORDER DENYING COMPASSIONATE RELEASE-18 U.S.C. 3582
   (c)(l)(A), BROUGHT UNDER S.D.N.Y. LOCAL CIVIL RULES 6.3

      NOW COMES Defendant, RODNEY JOHNSON, appearing pro se,

and respectfully moves this Honorable Court to reconsider its April 1, 2021

Order to denying his pro se Emergency Motion for Compassionate Release

pursuant to 18 U.S.C. 3582(c)(l)(A), in accordance with Rule 6.3 .

      I.    Legal Standard.

      The standard for reconsideration under Rule 6.3 is "strict, and

reconsideration will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked - matters, in other

words that might reasonably be expected to alter the conclusion reached by

the court." Shrader v. CSX Tranps. Inc., 70 F.3d 255, 257 (2d Cir. 1995).
     Case 1:10-cr-00431-CM Document 656 Filed 04/22/21 Page 2 of 6



Reconsideration is not an invitation for parties "to treat the court's initial

decision as the opening of dialogue in which that party may then use such a

motion to advance new theories or adduce new evidence in response to the

court's rulings." de los Santos v. Fingerson, No. 97 Civ. 3972, 1998 WL

788781, at *l (S. D.N.Y. Nov. 12, 1990). The motion "cannot [and this

motion does not] assert new arguments or claims which were not before the

court on the original motion and consequently cannot be said to have been

considered." Koehler v. Bank of Bermuda Ltd., No. Ml8-302, 2005 WL

1119371, at *I (S. D.N.Y. May JO, 2005). Thus, reconsideration under Local

Civil Rule 6.3 is available only so a court may correct for clear error,

prevent manifest injustice, or review in light of newly available evidence.

Parrish v. Sollecito, 253 F.Supp.2d 713, 715 (S.D.NY. 2003)

      Here, Defendant submits that the Court overlooked at least two

critically essential 18 U.S.C. 3553(a) factors when it decided the motion for

compassionate release. Factors which, had they been considered, would

almost certainly have changed the outcome of the proceedings, lest a clear

abuse of discretion be demonstrated. The Court's failure to consider such

factors warrants, as a matter of law, reconsideration to prevent a complete

miscarriage of justice.

                                       -2-
          Case 1:10-cr-00431-CM Document 656 Filed 04/22/21 Page 3 of 6



           II.   Discussion.


           In- denying Defendant's-motion for compassionate-release;-the Court

     neglected to consider the parsimony clause of Section 3553(a) which directs

     that a court impose a sentence "sufficient, but not greater than necessary" to

     achieve the goals of sentencing. As the Court observed, Defendant suffers

     from underlying COVID-19 risk factors. The current conditions of

     confinement - an ever-increasing coronavirus outbreak - presents an

- - imminent threat of death or serious bodily injury to this Defenciant. His

     continued confinement, thus, renders his sentence "greater than necessary"

     to achieve the goals of sentencing, since the goals of sentencing do not

     encompass confining prisoners under conditions that threaten their safety

     and well-being. To be sure, Congress has issued a directive that the Bureau

     of Prisons provide prisoners with "suitable quarters," "safekeeping," "care,"

     and "protection." 18 U.S.C. 4042(a)(2) and (3). Had Congress envisioned

     that prisoners, such as this Defendant, could not be provided such, it would

     never have authorized the imposition of a term of imprisonment.




                                            -3-
     Case 1:10-cr-00431-CM Document 656 Filed 04/22/21 Page 4 of 6



      Suffice it to say, times have changed. The Bureau of Prisons is

completely unable to adhere to the mandate issued by Congress. Thus, the

sentence currently being served is "greater than necessary," and the Court

failed to even discuss this critical Section 3553(a) factor in its April 1, 2021.

Nevertheless, the oversight warrants reconsideration given the importance of

considering whether the sentence is currently "greater than necessary," even

if it was not so when initially imposed.

      Finally, the Court also failed to consider at least more factor that

counsels in favor of immediate release. Section 3553(a)(2)(D) directs a court

to consider the ability of a defendant to received medical care in the "most

effective manner." Had the Court considered this factor, it would also have

had to take into account the three prisoners who died after contracting the

deadly virus at F.C.I. Fort Dix. Those inmates, all of whom recently died

(between January and March) were unable to receive medical care in both a

timely and effective manner. It should also be noted that each of them

sought compassionate release. Two had been denied compassionate release,

subsequently contracted the virus, and perished. One inmate had been

admitted to the hospital, and his motion was granted while he lay dying,

attached to a ventilator. He never recovered.

                                           -4-
     Case 1:10-cr-00431-CM Document 656 Filed 04/22/21 Page 5 of 6



      Consideration of the Section 3553(a)(2)(D) factor compels release in

this case. The Court is free to issue an order of release, with a condition of

home confinement for the period of supervised release. Thus, any perceived

danger to the community would be sufficiently addressed thereby.

      It also bears noting that, despite misinformation provided to the Court

m these proceedings, F.C.I. Fort Dix consists of only dormitory-style

housing units. Thus, inmates who become infected cannot be, and are not,

isolated from the general inmate population. The internal design of the

facility simply does not permit such isolation or quarantine. Hence, the

uncontrollable and continuously worsening COVID-19 outbreak. Further, as

the Bureau of Prisons continues to transfer inmates into F.C.I. Fort Dix,

stemming the spread of the disease, and preventing the death of even more

prisoners is impossible.

                             CONCLUSION

      It is abundantly clear that the Court overlooked factors that counsels

in favor of granting the motion for compassionate release.




                                       -5-
     Case 1:10-cr-00431-CM Document 656 Filed 04/22/21 Page 6 of 6



      WHEREFORE, Defendant prays that this Court will grant this motion

and reconsider and vacate April 1, 2021.



Dated: April 11 , 202 1
       Fort Dix, ew Jersey




                               Respectfully submitted,




                                RODNEY JOHNSO
                                REG. NO. 90556-054
                                F.C.I. FORT DIX
                                P.O. BOX 2000
                                JOINT BASE MDL, NEW JERSEY 08640

                         CERTIFICATE OF SERVICE

      This shall certify that a true and correct copy of this motion has been

mailed to the U.S. Attorney's Office for the Southern District of New York

at One Saint Andrews Plaza, New York,       ew York 10007, on this 11 th day

of April, 2021.




                                RODNEY JOHNSON

                                      -6-
